DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3-7, 9-11, 14, and 23-25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 23 each recite “the respective sensor contacts the surface of the head of the subject”; the human body may not be claimed. These should be amended to recite “the respective sensor is configured to contact the surface of the head of the subject”; for the purposes of examination they will be treated as such.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 11, 23-25 is/are rejected under 35 U.S.C. 103 as being anticipated by Wingeier (US 2016/0022981) in view of Sargent (US 2019/0192078) and Delic (US 2007/0238945).
Regarding claim 1, Wingeier discloses a device for collecting data corresponding to neurological activity of the brain of a subject, comprising: a plurality of sensors configured to receive and conduct electrical signals corresponding to neurological activity of the brain of the subject (paragraph [0033]); a framework configured to contact and surround predetermined portions of the head of the subject and to secure the plurality of sensors in predetermined positions (figure 1A) with a plurality of bands comprising the plurality of sensors (paragraph [0118], tracks 171), the plurality of sensors each comprising a housing, an absorbent portion positioned at least partially within the housing and configured to absorb an electrically conductive fluid and to contact a surface of the head of the subject via a point of contact (elements 110, 111; paragraphs [0038]-[0039], [0042]), a conductive member electrically coupled to the absorbent portion and positioned at least partially within the housing (paragraphs [0050], [0051]), and configured to conduct electrical signals from the brain of the subject, through the absorbent portion when the absorbent portion contains the electrically 
Wingeier does not disclose the system being configured such that each sensor point of contact has its own housing, conductive member, absorbent portion, and dedicated individual reservoir, and instead discloses a plurality of reservoirs which are each shared by a plurality of sets of conductive member/absorbent portion/point of contact. Sargent teaches a device for collecting neurological data (abstract) which can be configured to have groups of sensors sharing components like a reservoir, the reservoir providing its contents to each of a set of conductive members/points of contact (figure 16; paragraph [0155]), or to configure the device to include a plurality of individual groups of components, each group including a conducive member, absorbent portion, point of contact, and dedicated reservoir for electrolyte (figures 13, 15; paragraphs [0142], [0154]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Wingeier with none of the components shared such that each point of contact is supplied with fluid from its own dedicated reservoir, as taught by Sargent, because there are a finite number of ways to design a system to supply fluid from a reservoir to a number of components (shared or individual) and it would be obvious to try having an individual source for each, particularly as Sargent teaches that these are equivalents. 
Wingeier discloses a number of potential configurations designed to ensure contact between the sensor and the subject’s skin (figures 16A-20C), but does not disclose that at least one of the plurality of sensors comprises a biasing member configured to bias the absorbent 


Regarding claim 4, Wingeier further discloses that the electrically conductive fluid is an electrolytic solution (paragraph [0043]).  
Regarding claim 5, Wingeier further discloses that the framework is part of a headset for covering at least a portion of the head of the subject and comprises flexible portions having bands configured to secure the plurality of sensors in the predetermined positions (paragraph [0118]).  
Regarding claim 6, Wingeier further discloses that the conductive member is configured to conduct electrical signals from the brain of the subject through the absorbent portion when the absorbent portion contains the electrically conductive fluid (paragraphs [0029], [0038]-[0042], [0050]-[0051]), and to one or more outside data collection systems (figure 1A, elements 158’ and the “storage”).  
Regarding claim 7, Wingeier further discloses that the conductive member comprises at least one metal “pin” (see figure 4A which shows “pins” – “something that resembles a pin especially in slender elongated form – an electrical connector pin” https://www.merriam-webster.com/dictionary/pin, identified as “conductive material” and discussed in paragraph [0051]).  

Regarding claim 9, Wingeier further discloses that the absorbent portion and/or conductive member are coupled to electrical transmission wires configured to conduct 
Regarding claim 11, Wingeier further discloses a wireless transmission system, configured to wirelessly transmit collected electrical signals from the sensors to one or more outside data collection systems (paragraph [0108]).  
Regarding claim 23, Wingeier discloses a system for collecting data corresponding to neurological activity of the brain of a subject, comprising: a device for collecting data corresponding to neurological activity of the brain of a subject (paragraph [0033]), comprising: a plurality of sensors configured to receive and conduct electrical signals corresponding to neurological activity of the brain of the subject (elements 100, 105); a framework configured to contact and surround predetermined portions of the head of the subject and to secure the plurality of sensors in predetermined positions (figure 1A; paragraph [0118]) with a plurality of bands comprising the plurality of sensors (paragraph [0118], tracks 171), wherein each of the plurality of sensors comprises a housing (element 120), an absorbent portion positioned at least partially within the housing and configured to absorb an electrically conductive fluid and to contact a surface of the head of the subject (elements 110, 111), a conductive member electrically coupled to the absorbent portion and positioned at least partially within the housing (paragraphs [0050], [0051]), and configured to conduct electrical signals from the brain of the subject, through the absorbent portion when the absorbent portion contains the electrically conductive fluid (paragraphs [0029], [0038]-[0042], [0050]-[0051]); a reservoir configured to hold and/or selectively receive the electrically conductive fluid (paragraph [0087], [0088]); and a “stand” comprising a separate reservoir configured for holding electrically conductive fluid 
Wingeier does not disclose the system being configured such that each sensor point of contact has its own housing, conductive member, absorbent portion, and dedicated individual reservoir, and instead discloses a plurality of reservoirs which are each shared by a plurality of sets of conductive member/absorbent portion/point of contact. Sargent teaches a device for collecting neurological data (abstract) which can be configured to have groups of sensors sharing components like a reservoir, the reservoir providing its contents to each of a set of conductive members/points of contact (figure 16; paragraph [0155]), or to configure the device to include a plurality of individual groups of components, each group including a conducive member, absorbent portion, point of contact, and dedicated reservoir for electrolyte (figures 13, 15; paragraphs [0142], [0154]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Wingeier with none of the components shared such that each point of contact is supplied with fluid from its own dedicated reservoir, as taught by Sargent, because there are a finite number of ways to design a system to supply fluid from a reservoir to a number of components (shared or individual) and it would be obvious to try having an individual source for each, particularly as Sargent teaches that these are equivalents. 
Wingeier discloses a number of potential configurations designed to ensure contact between the sensor and the subject’s skin (figures 16A-20C), but does not disclose that at least one of the plurality of sensors comprises a biasing member configured to bias the absorbent portion to partially extend away from a respective band and towards the head of the subject 

Regarding claim 24, Wingeier further discloses the stand comprising a receptacle configured to receive the respective sensors and configured to provide the electrically In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.
Regarding claim 25, Wingeier further discloses that the receptacle(s) are located proximate a top section of the stand and receive the electrically conductive fluid via one or more tubes from a central reservoir of the stand that is proximate the base of the stand (figure 1B).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier in view of Sargent and Delic, as applied above, and further in view of Parvizi (US 2017/0281036).
Wingeier discloses wires, as noted with respect to claim 9 above, but does not explicitly disclose how they are managed or arranged about the device. Parvizi teaches a similar device with sensors (elements 14) held in a framework (element 12), where the sensors comprise electrical transmission wires (elements 16) which are at least partially integrated in one or more portions of the framework (figures 2, 3; paragraph [0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Wingeier with the transmission wires at least partially integrated in the framework, as taught by Parvizi, in order to minimize the number of wires extending from the device and increase patient comfort and convenience.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wingeier, as modified and applied above, and further in view of Collura (US 6574513).
Regarding claim 14, Wingeier does not explicitly identify specific locations for the device’s electrodes to be applied or extension portions of the device for applying them in such areas. Collura teaches a similar device for holding sensors against portions of a head which includes a framework and a mastoid extension portion extending from at least one band of the framework for contacting the mastoid region (column 4, lines 29-36), the mastoid extension portion comprising at least one reference sensor (comparison of impedance between two electrodes inherently requires one to serve as a reference/baseline).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Wingeier with a mastoid extension portion as part of the device, as taught by Collura, in order to allow monitoring of signals from additional regions. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791